Citation Nr: 0305631	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  94-43 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
operative Crohn's disease.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1984 to June 1992.  This matter comes before the 
Board of Veterans' Appeals (Board) from a November 1993 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which 
granted service connection for post-operative Crohn's disease 
(regional enteritis) with history of anemia, rated 
noncompensable from October 1, 1993.  A May 1994 rating 
decision increased the rating for Crohn's disease to 10 
percent, also from October 1, 1993.  At a November 1994 
hearing at the RO the veteran withdrew two previously 
perfected issues; namely, entitlement to service connection 
for hearing loss and depressive disorder.  In August 1996 the 
Board remanded issues of entitlement to service connection 
for residuals of a left knee injury and residuals of an 
appendectomy, and to an increased rating for Crohn's disease.  
In July 1998 the Board denied service connection for 
residuals of a left knee injury, and remanded the issues of 
entitlement to service connection for residuals of an 
appendectomy and to an increased rating for Crohn's disease.  
An October 2002 rating decision increased the rating for 
Crohn's disease to 30 percent, from October 1, 1993.  In 
December 2002, the RO granted service connection for 
residuals of an appendectomy.  The only remaining issue 
before the Board is that of the rating for Crohn's.  The 
veteran's claims file is now under the jurisdiction of the 
San Diego, California RO.  


FINDING OF FACT

Throughout the appellate period the disability picture 
presented by the veteran's Crohn's disease has been no worse 
than that of severe irritable colon syndrome; symptoms 
consistent with severe ulcerative colitis or definite 
impairment of absorption or nutrition are not shown.  



CONCLUSION OF LAW

A rating in excess of 30 percent for post-operative Crohn's 
disease is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124, Diagnostic Codes 7325, 7319, 7323, 
7328 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.

Well-groundness is not an issue.  The veteran was notified 
via RO rating decision in November 1993 why a zero percent 
rating was assigned for his Crohn's disease.  He was advised 
in a rating decision and a statement of the case (SOC), both 
in May 1994, why the rating was increased to 10 percent (and 
in the SOC why a rating in excess of 10 percent was not 
warranted).  A March 2001 letter advised him of the enactment 
of the VCAA as well as what was needed to establish 
entitlement to the benefit sought and what the evidence of 
record showed (and, by inference, what type of evidence he 
would need to submit to prevail in his claim).  It also 
outlined generally his and VA's respective responsibilities 
in evidentiary development, satisfying the notice 
requirements set out by the United States Court of Veterans 
Appeals (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  A November 2002 supplemental SOC advised him why the 
rating was increased to 30 percent, as well as why a higher 
rating was not warranted.

The veteran has not referenced any evidence outstanding that 
might support his claim or affect its outcome.  He has been 
afforded several VA examinations.  There is no indication 
that the evidentiary record is incomplete.  The Board 
concludes that the RO has complied with, or exceeded, the 
mandates of the VCAA and its implementing regulations, and 
finds that it is not prejudicial to the veteran to adjudicate 
his claim on the current record.  See Bernard v. Brown, 4 
Vet. App. 384 (1994).

Factual Background

A February 1993 private history and physical report includes 
a diagnosis of ulcerative colitis.

A May 1993 private initial office visit report shows that the 
veteran was diagnosed as having a history of Crohn's disease.  
Intermittent abdominal discomfort with nausea and vomiting 
was also reported.  

A June 1993 private history and physical report indicates 
that the veteran was suffering from nausea, vomiting, 
abdominal discomfort and fever.  A partial small bowel 
obstruction was suspected.  Endoscopy later that month 
revealed minimal involvement of colon with Crohn's.

On July 1993 VA examination, the veteran gave a history of 
mild anemia which he understood was related to Crohn's 
disease.  He was taking B-12.  Examination revealed no 
clinical evidence of anemia.  The diagnosis was Crohn's 
disease with secondary anemia.  

Later in July 1993, the veteran underwent surgery for his 
Crohn's disease at a private hospital.  An ileocecal 
resection with ileocolonic anastomosis procedure was 
performed.  A July 1993 discharge summary showed diagnoses of 
partial small bowel obstruction and active Crohn's disease.  
[The RO ultimately assigned a temporary total, convalescence, 
rating following that surgery, from July 29, 1993 through 
September 30, 1993; that period of time is not for 
consideration herein.]
A September 1994 VA barium enema report shows that spastic 
colon was diagnosed.

The veteran testified at a personal hearing in November 1994 
that he experienced diarrhea on almost a daily basis 
accompanied by rectal bleeding.  He added that he had an 
upset stomach quite often, and that he was able to maintain 
his weight by eating often.  He added that he took medication 
to alleviate his diarrhea.  The veteran also testified that 
he was not currently experiencing blockages.

On VA intestines examination in September 1998 it was 
reported that while the veteran was well-developed, well-
nourished, and in no acute distress, he was described as 
being chronically ill.  Crohn's disease, moderate to severe, 
and progressive was diagnosed.  The veteran's symptoms were 
noted to be distended stomach, severe cramps, and loose 
stools.  

The report of a December 1998 colonoscopy accomplished at the 
Naval Medical Center in San Diego, California shows that 
veteran complained of recurrent diarrhea and obstructive 
symptoms, which were noted to be improved with steroids.  
Recurrent active Crohn's diseases was diagnosed.  

On VA intestines examination in April 1999 it was noted that 
the veteran was currently taking a very powerful 
antineoplastic type drug for treatment of his Crohn's 
disease, as well as several other medications.  Episodes of 
urgency with bowel movements were reported.  Incapacitating 
abdominal pain was avoided by the use of medication.  The 
examiner added that the veteran did not have anemia.  The 
veteran was reported to be well-developed, well-nourished, 
muscular and in good shape.  Functional impairment 
attributable to the Crohn's disease was reported to be 
limited to occasional abdominal pain.  

Criteria and Analysis

Disability evaluations are determined by comparing the 
veteran's symptoms with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

Crohn's disease (regional enteritis) is rated under 
diagnostic code (Code) 7325, which, in turn, provides for 
rating under Code 7319 (for irritable colon syndrome).  
38 C.F.R. § 4.114.  Under Code 7319, severe irritable colon 
syndrome, manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
warrants a 30 percent rating, which is the maximum schedular 
rating under that Code.  As the veteran's Crohn's disease is 
already rated 30 percent, the Board must consider whether a 
higher rating may be under any other applicable code.

Under Code 7323, pronounced ulcerative colitis, resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complications such as liver abscess warrants a 100 
percent evaluation.  For severe ulcerative colitis, with 
numerous attacks a year and malnutrition, and with the 
individual's health being only fair during remissions, a 60 
percent rating is to be assigned.  A 30 percent rating is 
appropriate for moderately severe ulcerative colitis, with 
frequent exacerbations.  With moderate impairment, including 
infrequent exacerbations, a 10 percent rating is warranted.  
38 C.F.R. § 4.114.

Because the veteran has undergone surgery consisting of 
ileocecal resection with ileocolonic anastomosis, his Crohn's 
disease may also be rated under Code 7328 for resection of 
the small intestine.  Resection of the small intestine with 
marked interference with absorption and nutrition, manifested 
by severe impairment of health objectively supported by 
examination findings including material weight loss warrants 
a 60 percent evaluation.  A 40 percent disability rating is 
warranted for resection of the small intestine with definite 
interference with absorption and nutrition, manifested by 
impairment of health objectively supported by examination 
findings including definite weight loss.  A 20 percent 
evaluation is warranted for resection of the small intestine 
where the resection is symptomatic, with diarrhea, anemia, 
and inability to gain weight.  38 C.F.R. § 4.114.

Where, as here, the issue involves the assignment of an 
initial rating for a disability following the initial award 
of service connection for that disability, the entire history 
of the disability must be considered and, if appropriate, 
staged ratings may be applied.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board finds that the 30 percent rating 
currently assigned represents the most severe level of 
disability shown during the appellate period (excepting the 
convalescent period following July 1993 surgery).  
Consequently, staged ratings are not indicated.

When a question arises as to which of two ratings under a 
particular code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The Board finds that a rating in excess of 30 percent is not 
warranted.  As was noted, the veteran's disease now carries 
the maximum rating provided for that disability under Code 
7319.  The medical evidence, throughout the appellate period 
does not show malnutrition, or only fair health, as would be 
required for the next higher, 60 percent, rating under Code 
7323.  

Considering rating under Code 7328, the Board notes that the 
veteran is described as well-developed and well-nourished.  
While records show some loss of weight from September 1998 to 
April 1999, it is not shown that the weight loss is due to 
malnutrition or malabsorption.  VA examiners have described 
the veteran as being both well-developed and well-nourished.  
There is no medical evidence that his weight is inadequate 
for his height.  Although he requires Prednisone to control 
symptoms, it is noted that symptoms are controlled on 
medication.  Anemia is shown by history only.  While that 
history is confirmed by the fact that the veteran was taking 
medication to combat anemia, it is noteworthy that anemia was 
not reported clinically shown during the appellate period.  

The statements by the veteran describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, they must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  The preponderance of the evidence 
is against the veteran's claim, and it must be denied.  


ORDER

A rating in excess of 30 percent for post-operative Crohn's 
disease.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

